Name: Commission Regulation (EC) No 2092/97 of 24 October 1997 amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: plant product;  EU finance;  tariff policy;  food technology;  consumption
 Date Published: nan

 L 292/ 10 EN Official Journal of the European Communities 25 . 10 . 97 COMMISSION REGULATION (EC) No 2092/97 of 24 October 1997 amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 10 (4) thereof, Whereas, in the light of the exceptional situation on the durum wheat market forecast for the 1997/98 wheat marketing year, adjustments should be made to the import arrangements for this product until the end of the 1997/98 marketing year in order to alleviate the current difficult situation on the market; Whereas these adjustments concern the minimum vitreous grain content of durum wheat which is one of the quality standards to be met on importation referred to in Article 3 of Commission Regulation (EC) No 1249/96 (3), as amended by Regulation (EC) No 641 /97 (4); whereas, therefore, Regulation (EC) No 1249/96 should be amended; Article 1 In Annex I to Regulation (EC) No 1249/96, '75,0' speci ­ fied for durum wheat falling within CN code 1001 10 for classification standard No 4 (minimum vitreous grain percentage) is replaced by '62,0 ' until 30 June 1998 inclu ­ sive . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7 . 1992, p . 21 . (2 ) OJ L 126, 24 . 5 . 1996, p . 37 . 0 OJ L 161 , 29 . 6 . 1996, p . 125 . 0 OJ L 98 , 15 . 4 . 1997, p . 2.